                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Denise W.,                                           Case No. 17-cv-4592 (SER)

                    Plaintiff,

v.                                                            ORDER

Nancy A. Berryhill, Acting Commissioner
of Social Security,

                    Defendant.


Karl E. Osterhaut, Osterhaut Disability Law, LLC, 521 Cedar Way, Suite 200, Oakmont
PA 15139, and Edward C. Olson, Disability Attorneys of Minnesota, 331 Second Avenue
South, Suite 420, Minneapolis MN 55401 (for Plaintiff); and

Elvi D. Jenkins, Assistant Regional Counsel, Social Security Administration, 1301
Young Street, Suite A702, Dallas TX 75202 (for Defendant).


  I.   INTRODUCTION

       Plaintiff Denise W. brings the present action, contesting Defendant Commissioner

of Social Security’s denial of her application for disability insurance benefits (“DIB”)

under Title II of the Social Security Act, 42 U.S.C. §§ 401–34, and supplemental security

income (“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. § 1381. The parties

filed cross-motions for summary judgment and consented to a final judgment from the

undersigned pursuant to 28 U.S.C. § 636(c) and D. Minn. LR 7.2. For the reasons set

forth below, the Court denies Plaintiff’s motion and grants Defendant’s motion.




                                            1
II.    BACKGROUND

           A. Procedural History

       Plaintiff filed the instant action for DIB and SSI in March 2014 and November

2014, respectively, alleging a disability onset date of August 15, 2007. Plaintiff alleges

impairments of major depressive disorder, acute anxiety, attention deficit hyperactivity

disorder, degenerative arthritis, and hearing loss. Plaintiff was found not disabled and that

finding was affirmed upon reconsideration. Plaintiff then requested a hearing before an

Administrative Law Judge. A hearing was held and, on August 29, 2016, the ALJ issued

a decision denying Plaintiff’s claim for benefits. Plaintiff sought review of the ALJ’s

decision through the Appeals Council, which denied review. Plaintiff then sought review

in this Court.

           B. The ALJ’s Decision

       The ALJ found Plaintiff had the severe impairments of: obesity; osteoarthritis;

trochanteric bursitis; major depressive disorder; and anxiety disorder. (Tr. 22). The ALJ

next concluded that Plaintiff does not have an impairment or combination of impairments

that meets or medically equals the severity of a listing in 20 C.F.R. pt. 404, subpt. P,

app. 1. (Tr. 22). The ALJ looked at Listings 12.04 (affective disorders) and 12.06

(anxiety related disorders). (Tr. 22–23). The ALJ determined Plaintiff has the residual

functioning capacity (“RFC”) to perform less than a full range of medium work,

specifically limiting her to: lifting and/or carrying 30 to 35 pounds occasionally and 15

pounds or less frequently; sitting 6 hours in an 8-hour day; standing and/or walking for 6

hours in an 8-hour day; and finding that she


                                               2
       has ‘moderate’ limitations in social interaction, meaning social functioning
       is limited such that a person is performing at lower acceptable limits for
       most workplaces. As defined, she would be moderately limited in
       interacting consistently and appropriately with others, in getting along
       consistently with coworkers, and in accepting instruction or criticism from
       supervisors, thus limiting her to work involving only brief and superficial
       contact with others.

(Tr. 24). The ALJ determined Plaintiff is capable of performing her past work. (Tr. 28).

Plaintiff was found not disabled from August 15, 2007 through the date of the ALJ’s

decision. (Tr. 29).

III.   ANALYSIS

          A. Legal Standard

       Disability benefits are available to individuals determined disabled. 42 U.S.C.

§§ 423(a)(1), 1381a; accord 20 C.F.R. §§ 404.315, 416.901. An individual is disabled if

she is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see also 20 C.F.R. § 404.1505(a).

This standard is met when a severe physical or mental impairment, or impairments,

renders the individual unable to do her previous work or “any other kind of substantial

gainful work which exists in the national economy” when taking into account her age,

education, and work experience. 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B); see also 20

C.F.R. § 404.1505(a). Disability is determined according to a five-step, sequential

evaluation process. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).




                                            3
       To determine disability, the ALJ follows the familiar five-step process,
       considering whether: (1) the claimant was employed; (2) she was severely
       impaired; (3) her impairment was, or was comparable to, a listed
       impairment; (4) she could perform past relevant work; and if not,
       (5) whether she could perform any other kind of work.

Halverson v. Astrue, 600 F.3d 922, 929 (8th Cir. 2010) (citing 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4)). In general, the burden of proving the existence of

disability lies with the claimant. 20 C.F.R. § 404.1512(a); Thomas v. Sullivan, 928 F.2d

255, 260 (8th Cir. 1991).

       If “substantial evidence” supports the findings of the Commissioner, then these

findings are conclusive. 42 U.S.C. § 405(g). The Court’s review of the Commissioner’s

final decision is deferential because the decision is reviewed “only to ensure that it is

supported by substantial evidence in the record as a whole.” Hensley v. Barnhart, 352

F.3d 353, 355 (8th Cir. 2003). The Court’s task is “simply to review the record for legal

error and to ensure that the factual findings are supported by substantial evidence.” Id.

This Court must “consider evidence that detracts from the Commissioner’s decision as

well as evidence that supports it.” Burnside v. Apfel, 223 F.3d 840, 843 (8th Cir. 2000). A

court cannot reweigh the evidence or “reverse the Commissioner’s decision merely

because substantial evidence would have supported an opposite conclusion or merely

because [a court] would have decided the case differently.” Harwood v. Apfel, 186 F.3d

1039, 1042 (8th Cir. 1999).

       Under 20 C.F.R. §§ 404.1527(c), 416.927(c), medical opinions from treating

sources are weighed using several factors: (1) the examining relationship; (2) the

treatment relationship, such as the (i) length of the treatment relationship and frequency


                                            4
of examination and the (ii) nature and extent of the treatment relationship;

(3) supportability; (4) consistency; (5) specialization; and (6) other factors. If a treating

source’s medical opinion on the nature and severity of a claimant’s impairments is “well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence in [the] case record,” it is given

controlling weight. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). Treating sources are

defined as licensed physicians, licensed or certified psychologists, licensed optometrists,

licensed    podiatrists,    and     qualified    speech-language        pathologists.     20    C.F.R.

§§ 404.1513(a), 416.913(a). “A treating physician’s opinion that a claimant is disabled or

cannot be gainfully employed gets no deference because it invades the province of the

Commissioner to make the ultimate disability determination.” House v. Astrue, 500 F.3d

741, 745 (8th Cir. 2007). An ALJ “may give a treating doctor’s opinion limited weight if

it provides conclusory statements only.” Samons v. Astrue, 497 F.3d 813, 818 (8th Cir.

2007) (citing Chamberlain v. Shalala, 47 F.3d 1489, 1494 (8th Cir. 1995)). And “[a]

treating physician’s own inconsistency may . . . undermine his opinion and diminish or

eliminate the weight given his opinions.” Hacker v. Barnhart, 459 F.3d 934, 937 (8th Cir.

2006) (citing Prosch v. Apfel, 201 F.3d 1010, 1013 (8th Cir. 2000)).

           B. The Opinions of Dr. Kefalas and Thomas

       Plaintiff asserts that the ALJ erred in weighing Dr. Thomas Kefalas’s August 2014

and March 2015 opinions, and therapist Cindy Lee Thomas’s March 2016 opinion. 1


1
 At the outset, the Court notes that Thomas is not considered an “acceptable medical source” but instead
an “other source” that the ALJ may use as evidence to show the severity of Plaintiff’s impairments. 20


                                                   5
        On August 26, 2014, Dr. Thomas Kefalas completed a single-page medical

opinion check-the-box form. (Tr. 372). 2 Dr. Kefalas indicated Plaintiff’s diagnoses were:

major depressive disorder, ADHD, generalized anxiety disorder, panic disorder, and

personality disorder NOS. (Tr. 372). Plaintiff had temporary limitations of anxiety and

sad mood and permanent limitations of difficulty staying on task and residual anxiety.

(Tr. 372). Dr. Kefalas opined Plaintiff could not perform any employment in the

foreseeable future. (Tr. 372).

        On March 5, 2015, Dr. Kefalas completed a mental medical source statement.

(Tr. 387–90). Dr. Kefalas noted he saw Plaintiff every other month and her mental

diagnoses are major depressive disorder and ADHD. (Tr. 387, 385). Dr. Kefalas opined

Plaintiff’s prognosis was poor. (Tr. 387). Dr. Kefalas indicated no physical or medical

condition contributed to or caused Plaintiff’s mental impairments. (Tr. 387). Dr. Kefalas

suggested Plaintiff’s medications were ineffective and did not believe Plaintiff was

exaggerating her symptoms. (Tr. 387).

        In assessing Plaintiff’s ability to sustain mental activities and a productive level of

functioning at work or in a home environment, Dr. Kefalas opined Plaintiff had little or

no restrictions in interacting appropriately with the general public, getting along with

coworkers or peers, maintaining socially appropriate behavior, adhering to basic


C.F.R. §§ 404.1513(d)(1), 406.913(d)(1); Lacroix v. Barnhart, 465 F.3d 881, 886 (8th Cir. 2006). “In
determining what weight to give ‘other medical evidence,’ the ALJ has more discretion and is permitted
to consider any inconsistencies found within the record.” Raney v. Barnhart, 396 F.3d 1007, 1010 (8th
Cir. 2005); Tindell v. Barnhart, 444 F.3d 1002, 1005 (8th Cir. 2006).
2
  Attached to the opinion is a handwritten and signed note from Plaintiff, noting “I was recently informed
I would be eligible for cash assistance from the state if my doctor completes a statement of my inability to
work. Even though it was obtained for them, it should clarify my situation & help my claim.” (Tr. 371).


                                                     6
standards of neatness and cleanliness, and being aware of normal hazards and taking

appropriate precautions. (Tr. 387–88). Dr. Kefalas opined Plaintiff had moderate

restrictions in carrying out very short and simple instructions, sustaining an ordinary

routine without special supervision, working with others, making simple work-related

decisions, asking simple questions or requesting assistance, accepting instructions and

responding appropriately to criticism from supervisors, responding appropriately to

changes in the work setting, and the ability to set realistic goals or make plans

independently of others. (Tr. 387–88).

      Dr. Kefalas opined Plaintiff had marked restrictions in remembering locations and

work-like procedures, understanding and remembering simple instructions, understanding

and remembering detailed instructions, carrying out detailed instructions, maintaining

attention and concentration for more than two-hour segments, performing activities

within a schedule or maintaining regular attendance, completing a normal work day and

work week without interruptions from psychologically-based symptoms and performing

at a consistent pace without an unreasonable number and length of rest periods, traveling

in unfamiliar places or using public transportation, and the ability to tolerate normal

levels of stress. (Tr. 387–88). No documented deficiencies where objective testing would

further explain Plaintiff’s limitations were identified. (Tr. 388). Dr. Kefalas believed

Plaintiff, during the work day, would need one to two unscheduled breaks every two

hours because of her difficulty staying on task and tendency to get easily distracted; she

also demonstrates the absence of a desire to complete tasks. (Tr. 389). Dr. Kefalas opined




                                            7
that Plaintiff would be absent 3 to 4 days monthly due to her mental impairments.

(Tr. 389).

       Dr. Kefalas included a letter alongside his mental medical source statement.

(Tr. 385–86). Plaintiff had no history of inpatient hospitalizations. (Tr. 385). Dr. Kefalas

provided an expanded list of diagnoses: major depressive disorder, recurrent and

generalized anxiety disorder, ADHD, panic disorder without agoraphobia, and

personality disorder NOS. (Tr. 385). Dr. Kefalas also noted borderline personality

features, depressive and negativistic personality characteristics, and narcissistic features

exacerbated Plaintiff’s depressive symptoms. (Tr. 385). Dr. Kefalas suggested that

Plaintiff’s past medications were minimally effective in managing her depression and

anxiety, but that she recently was prescribed fluoxetine. (Tr. 385). Plaintiff also takes an

ADHD medication to increase her ability to focus and an anti-anxiety medication as

needed. (Tr. 385).

       Dr. Kefalas opined that he does not believe Plaintiff “would be able to sustain

competitive employment without experiencing impairments in regards to her mental

health. Her work history has shown that she often changed jobs and struggled with

tolerating normal stress levels associated with working.” (Tr. 385). Dr. Kefalas noted

Plaintiff has “difficulty with focusing and retaining information to perform daily duties

while at work. If she did complete a task she would then struggle with insecurities and

become easily frustrated by these thoughts, leading to what she reports as mistakes at

work.” (Tr. 385–86). Dr. Kefalas continued, noting Plaintiff “would often take frequent

breaks due to being distracted. If there was anything at work that created anxiety for her


                                             8
she would become avoidant of the task at hand and would again take breaks or find

herself trying to hide in a bathroom or other secluded area to decrease her own anxiety

level.” (Tr. 386). Plaintiff is “avoidant of most social activities like grocery shopping as

this creates anxiety and panic like symptoms.” (Tr. 386). Plaintiff “lacks the self-

confidence to ask questions when she is unsure of the task given to her and seeks frequent

reassurance in her performance of the simplest tasks including questions for testing

purposes.” (Tr. 386).

       The ALJ considered Dr. Kefalas’s opinions, noting Dr. Kefalas “is an acceptable

medical expert and he has a treating relationship with the claimant.” (Tr. 27) (citing SSR

06-03p). The ALJ found Dr. Kefalas’s opinions “grossly inconsistent with the overall

mental health treatment, specifically with his own, in which the claimant is often noted as

having generally normal mental status findings which suggests that her symptoms are

well controlled through her medications.” (Tr. 27). The ALJ continued, noting Plaintiff

“has never had to seek emergency room care nor been hospitalized due to her mental

health impairments, which one would expect to see given these types of limitations as

described by Dr. Kefalas. As a result, these opinions receive less weight.” (Tr. 27).

       On March 2, 2016, Cindy Lee Thomas, MSW, LICSW, completed a mental

medical source statement. (Tr. 391–94). Thomas noted Plaintiff’s mental diagnoses are:

ADHD: major depressive disorder – recurrent, moderate to severe without psychotic

features; generalized anxiety disorder without agoraphobia but with increased propensity

towards avoidance of social interactions; panic disorder; personality disorder NOS with

borderline personality features, depressive and negativistic personality characteristics,


                                             9
and narcissistic features. (Tr. 391). Thomas opined Plaintiff’s prognosis was fair and also

did not think Plaintiff was a malingerer. (Tr. 391).

       In assessing Plaintiff’s ability to sustain mental activities and a productive level of

functioning at work or in a home environment, Thomas opined that Plaintiff had

moderate restrictions in making simple work-related decisions, asking simple questions

or requesting assistance, maintaining socially appropriate behavior, adhering to basic

standards of neatness and cleanliness, being aware of normal hazards and taking

appropriate precautions, and traveling in unfamiliar places or using public transportation.

(Tr. 391–92). Thomas opined Plaintiff had marked restrictions in all other aspects,

including remembering work-like procedures, understanding and remembering simple

and detailed instructions, carrying out instructions, maintaining attention and

concentration for more than two-hour segments, performing at a consistent pace,

maintaining regular attendance, and working or interacting with others. (Tr. 391–92).

With respect to identifying documentation of Plaintiff’s deficiencies, Thomas wrote:

“Poor concentration – easily dysregulated – social/interpersonal challenges – easily

angered – easily overwhelmed – disorganized thinking – anxiety – social anxiety.”

(Tr. 392).

       Thomas opined Plaintiff would need unscheduled breaks during the work day,

writing that Plaintiff would find working an 8-hour day challenging given her “degree of

dysregulation and poor coping skills.” (Tr. 393). Thomas opined that Plaintiff would have

over 3 days per month of absences due to her mental impairments. (Tr. 393). Thomas

claimed Plaintiff had a “[m]edically-documented history of chronic organic mental,


                                             10
schizophrenic, affective, or other disorder of at least 2 years’ duration that has caused

more than a minimal limitation of ability to do any basic work activity, with symptoms or

signs currently attenuated by medication or psycho-social support,” and a “residual

disease process that has resulted in such marginal adjustment that even a minimal

increase in mental demands or change in the environment would be predicated to cause

the individual to decompensate.” (Tr. 393).

       Thomas wrote a letter on June 15, 2016. (Tr. 481). Thomas noted Plaintiff

reported poor concentration, a “hard time remembering directions and has the need to

write things down that she wants to remember,” finding paperwork exhausting, and is

easily dysregulated. (Tr. 481).

       The ALJ found Thomas’s opinion concerning Plaintiff’s marked limitations in

understanding, remembering, and carrying out short, simple instructions and interacting

with others to be “inconsistent with the claimant’s ability to work her part-time job” and

her ability to attend regular medical appointments without any identified increase in her

mental health ailments. (Tr. 27). The ALJ also found Thomas’s opinion that Plaintiff was

unable to complete a normal workday or workweek without interruptions from her

symptoms and therefore that she was likely to miss more than three days per month was

“grossly inconsistent with the record as a whole, specifically her generally normal

findings during office visits and therefore appears to be more based off her subjective

complaints.” (Tr. 27). The ALJ noted that if Plaintiff “were to perform work within the

unskilled level, such as that described [in the RFC finding], her impairments are not

likely to undergo exacerbation.” (Tr. 27). Finally, the ALJ noted Thomas is not an


                                              11
acceptable medical source, awarding the opinion “less weight.” (Tr. 27) (citing SSR 06-

03p).

                    1.      Examining and Treatment Relationship

        Dr. Kefalas started treating Plaintiff following a March 13, 2014 psychiatric exam,

seeing Plaintiff for 16 medication management appointments through June 15, 2016. Dr.

Kefalas practices psychiatry and saw Plaintiff for medication management concerning her

psychiatric needs. There is no dispute that Dr. Kefalas qualifies as a treating source given

that he is a licensed physician. 20 C.F.R. §§ 404.1513(a), 416.913(a). Thus, Dr. Kefalas’s

examining and treatment relationships generally weigh in favor of his opinion. 20 C.F.R.

§§ 404.1527(c), 416.927(c).

        While Thomas is not an acceptable medical source, she saw Plaintiff for

psychotherapy, which is her normal area of practice. As noted below, Plaintiff only saw

Thomas infrequently. Thus, while Thomas’s examining relationship weighs in favor of

her opinion, the treatment relationship weighs against it.

                    2.      Supportability and Consistency

        The treatment record, including Dr. Kefalas’s own interactions with Plaintiff, is

inconsistent with Dr. Kefalas’s opinions as to Plaintiff’s limitations. The same is true

with respect to Thomas’s opinion. The medical record does not support their endorsement

of severe and disabling limitations.

        Plaintiff saw Dr. Terri Radovich on May 8, 2012 to establish care on, inter alia, a

complaint of anxiety. (Tr. 337–343). Plaintiff reported “[d]epression and anxiety for

years” and previous medications “helped the lows but ‘made [her] feel kind of numb.’”


                                             12
(Tr. 337). Plaintiff discussed that her home business—raising wax worms for sale on the

internet—is stressful and that she had not been exercising. (Tr. 337–38). Plaintiff

reported she could not sit still and had difficulties organizing and thinking. (Tr. 339). Dr.

Radovich’s impression was moderate recurrent depression and generalized anxiety

disorder. (Tr. 340). Plaintiff was prescribed Celexa and Ativan and Dr. Radovich

discussed the importance of regular exercise for helping depression. (Tr. 340–41).

       Plaintiff saw Dr. Radovich on June 21, 2012 for follow-up, reporting that she was

doing better on medication. (Tr. 333). Plaintiff seemed less anxious. (Tr. 335).

       Over one year later, on September 12, 2013, Plaintiff saw Dr. Jack Carlisle,

reporting increased anxiety and a history of depression. (Tr. 277). Plaintiff wanted a

mental health evaluation. (Tr. 277). She said she was irritable and wondered if she

suffered from bipolar illness, noting that she had highs and lows. (Tr. 277). On

examination, Plaintiff was anxious, “tearful at times, and will laugh at times.” (Tr. 278).

Plaintiff was referred to psychiatry and provided refilled prescriptions of citalopram and

lorazepam “because of significant anxiety.” (Tr. 280).

       Plaintiff saw Dr. Kefalas for a psychiatric exam on March 13, 2014. (Tr. 364–66).

Plaintiff recounted a 15 to 17-year history of depression, as well as a history of panic

symptoms and anxiety. (Tr. 364). Plaintiff reported a racing mind, forgetfulness,

difficulty focusing and sustaining attention, and alternating feelings of happiness and

crying. (Tr. 364). Plaintiff endorsed a history of anhedonia, feeling sad, insomnia, low

energy, appetite disturbance, low self-esteem, difficulty with concentration, and

restlessness. (Tr. 364). Plaintiff was normal on examination. (Tr. 365). Dr. Kefalas’s


                                             13
diagnosis was: major depressive disorder, recurrent, moderate; and generalized anxiety

disorder. (Tr. 365). Plaintiff was to discontinue her citalopram, begin venlafaxine, and

continue lorazepam. (Tr. 365). Plaintiff was also referred to individual therapy. (Tr. 365).

       Plaintiff saw Thomas for individual therapy on April 2, 2014. (Tr. 367). Plaintiff

was tearful and had limited eye contact, but she engaged in therapy. (Tr. 367).

       Plaintiff saw Dr. Kefalas for medication management on May 19, 2014. (Tr. 362–

63). Plaintiff reported improved mood. (Tr. 362). Plaintiff reported “she would not be

following up [with Thomas] but stated it was helpful.” (Tr. 362). Plaintiff was normal on

examination, except she had minimally restricted affect. (Tr. 362). Dr. Kefalas found

Plaintiff’s mental impairments were improved. (Tr. 362).

       Plaintiff saw Dr. Kefalas for medication management on June 4, 2014. (Tr. 361).

Plaintiff reported cancelling her therapy appointment with Thomas and “is not sure she

will be following up.” (Tr. 361). Dr. Kefalas explained that “sometimes therapy can be

stressful and there may be an increase of symptoms before there is a general

improvement.” (Tr. 361). On examination Plaintiff was normal and Dr. Kefalas found no

change in Plaintiff’s mental impairments. (Tr. 361). Plaintiff was prescribed Vyvanse and

was to continue her other medications. (Tr. 361).

       Plaintiff saw Dr. Kefalas for medication management on June 26, 2014. (Tr. 360).

Plaintiff reporting feeling good and that her mood was good. (Tr. 360). Dr. Kefalas found

Plaintiff’s mental impairments were improved. (Tr. 360).

       Dr. Donald Farnsworth conducted a psychological evaluation of Plaintiff on May

19 and completed his report on June 30, 2014. (Tr. 345–58). Plaintiff reported being


                                             14
diagnosed with depression 20 years prior and receiving medication management since

that time, noting her depression has “ebbed and flowed periodically over the last 20

years.” (Tr. 348). Plaintiff initially denied any significant change in psychiatric

functioning over the last years, but later reported a gradual increase in symptoms “which

appears related to geographic isolation resulting in reduced social interactions.” (Tr. 348).

Plaintiff noted her current medications from Dr. Kefalas were somewhat effective in

reducing symptoms of anxiety and depression, but reported she continues to experience

panic-like symptoms, severe anxiety, and mood fluctuations. (Tr. 348). Plaintiff reported

seeing Thomas for therapy and that it was going well. (Tr. 348). Plaintiff “expressed no

desire for permanent or fulltime employment at present.” (Tr. 348).

       Dr. Farnsworth observed that Plaintiff demonstrated adequate motivation, attitude,

and effort, and her frustration tolerance was within normal limits. (Tr. 349, 355). Plaintiff

appeared to have reduced confidence, making comments about how poorly she was doing

even when she was doing well. (Tr. 349, 355). Plaintiff showed “some moderate signs of

inattention, especially in tasks which were more complicated where she would forget

more readily.” (Tr. 349, 355). She had no remarkable signs of hyperactivity. (Tr. 349,

355). Plaintiff demonstrated pronounced anxiety as indicated by concern over her

performance. (Tr. 349, 355). Plaintiff appeared to understand the directions of testing.

(Tr. 349).

       Dr. Farnsworth was “of the impression that much of Denise’s current psychiatric

presentation is of long-standing duration . . . .” (Tr. 356). But her psychiatric symptoms

“are increasing in severity over the last several years partially as a result of the death of


                                             15
[her partner’s] grandson but also seemingly related to continued social isolation wherein

Denise [and her partner] live in a rural area and only come to town infrequently.”

(Tr. 357). Dr. Farnsworth’s diagnostic impression was: ADHD; major depressive

disorder, recurrent, moderate to severe without psychotic features; generalized anxiety

disorder; panic disorder without agoraphobia but with increasing propensity towards

avoidance of social interactions; personality disorder NOS with borderline personality

features, depressive and negativistic personality characteristics, and narcissistic features.

(Tr. 357). Dr. Farnsworth’s recommendations were that Plaintiff would benefit from

continued psychiatric medication management services and individual psychotherapy.

(Tr. 358). Dr. Farnsworth opined that the “ruminative/cognitive nature of Denise’s

psychiatric presentation is likely to be more resistant to psychiatric medication and more

amenable to individual psychotherapy.” (Tr. 357).

       Plaintiff saw Dr. Kefalas for medication management on August 5, 2014.

(Tr. 359). Plaintiff was “not seeing a therapist and is not receptive to seeing a therapist.”

(Tr. 359). Plaintiff reported visiting her mother in Illinois and “had a good time,” meeting

many friends and family members. (Tr. 359). Plaintiff reported her partner continues to

have problems with the business and that she “helps out as much as she can.” (Tr. 359).

Plaintiff reported her mood was “fairly good.” (Tr. 359). Dr. Kefalas found Plaintiff’s

mental impairments were stable. (Tr. 359). Plaintiff was to continue her Vyvanse and

lorazepam; her Effexor was increased. (Tr. 359).

       Plaintiff completed a function report on August 26, 2014. (Tr. 205–12). Plaintiff

reported it “impossible to do everyday ordinary tasks that are even slightly stressful.


                                             16
[She] can’t think straight because [she is] overwhelmed with anxiety & become dizzy or

sick to [her] stomach. [She] cannot remember what [she is] supposed to do.” (Tr. 205).

Plaintiff reported being able to pay attention for only one minute. (Tr. 210). Plaintiff

described her ability to follow written and spoken instructions as “fair.” (Tr. 210).

Plaintiff watches TV, plays on the computer, fishes, and engages in photography.

(Tr. 206, 209). Plaintiff interacts with others on the computer and phone once per day and

visits the store and community center two to four times per month. (Tr. 208–09).

       Plaintiff saw Thomas for individual therapy on October 1, 2014, (Tr. 382), and Dr.

Kefalas for medication management later that day, (Tr. 383). Plaintiff reported the

Vyvanse has been working well for her ADHD. (Tr. 383). On examination, Plaintiff was

normal but had minimally restricted affect at times. (Tr. 383). Dr. Kefalas found Plaintiff

was doing relatively well. (Tr. 383).

       Plaintiff saw Dr. Kefalas for medication management December 3, 2014.

(Tr. 384). Plaintiff reported “she still has problems with memory . . . due to her ADHD,”

and that her Effexor is no longer being as effective as it was but that she “wants to give it

a little more time.” (Tr. 384). Plaintiff reported some anxiety. (Tr. 384). Dr. Kefalas

found no change in Plaintiff’s mental impairments; Plaintiff was to continue her

medications and see Thomas for individual therapy. (Tr. 384).

       On February 4, 2015, Plaintiff saw Thomas for individual therapy. (Tr. 396).

Plaintiff “discusse[d] a Facebook page she created about spreading kindness. . . . [She]

report[ed] that she is planning an excursion to Bemidji in June to do acts of kindness.”

(Tr. 396). Later that day, Plaintiff saw Dr. Kefalas for medication management. (Tr. 395).


                                             17
Plaintiff reported losing her Vyvanse prescription, so she took her existing supply in

lower doses to make it last. (Tr. 395). Plaintiff reported her Effexor no longer helped for

depression. (Tr. 395). On examination, Plaintiff showed some impulsivity and appeared

to have difficulty with attention but was otherwise normal. (Tr. 395). Dr. Kefalas found

Plaintiff had an increase of depressive symptoms, switching her to Fluoxetine from

Effexor. (Tr. 395).

       On March 4, 2015, Plaintiff saw Dr. Kefalas for medication management.

(Tr. 397). Plaintiff reported experiencing more anxiety, noting there was difficulty with

county assistance. (Tr. 397). Plaintiff reported difficulties with her memory. (Tr. 397). On

examination, Plaintiff’s speech had an anxious tone and appeared anxious, but was

otherwise normal. (Tr. 397). Dr. Kefalas prescribed clonazepam and increased her

Vyvanse. (Tr. 397).

       Plaintiff saw Dr. Kefalas for medication management on April 1, 2015. (Tr. 398).

Plaintiff was anxious for a week awaiting her Vyvanse. (Tr. 398). On examination,

Plaintiff was normal and Dr. Kefalas found that Plaintiff improved overall. (Tr. 398).

       Plaintiff saw Dr. Kefalas for medication management on May 20, 2015. (Tr. 399).

Plaintiff reported some “goal directed activity” when she takes Vyvanse but it wears off

and she feels tired, but that this is “not a major problem for her.” (Tr. 399). Plaintiff was

normal on examination and Dr. Kefalas found her to be stable. (Tr. 399).

       On July 15, 2015, Plaintiff saw Thomas for therapy. (Tr. 401). Plaintiff reported

she had a “difficult three week[s] in Illinois.” (Tr. 401). Thomas found Plaintiff “highly

emotional and has fear of losses and disappointments.” (Tr. 401). Plaintiff engaged in


                                             18
therapy; she was tearful but otherwise presented with appropriate affect. (Tr. 401).

Plaintiff saw Dr. Kefalas for medication management that same day. (Tr. 400). Plaintiff

reported her trip to Illinois did not go well, noting issues with filling her prescriptions

while there. (Tr. 400). Plaintiff “stated that she does not want to be overmedicated.”

(Tr. 400). On examination, Plaintiff “appeared to be in near tears at times,” but was

otherwise normal. (Tr. 400).

       On September 9, 2015, Plaintiff saw Thomas for therapy. (Tr. 403). Thomas noted

no treatment plan was completed as Plaintiff “did not seem interested in more frequent

sessions to address her triggers.” (Tr. 403). Plaintiff saw Dr. Kefalas later that day.

(Tr. 402). Plaintiff reported “episodes of sadness” and that she was compliant with

medication. (Tr. 402). On examination, Plaintiff was normal. (Tr. 402). Dr. Kefalas found

no change in Plaintiff’s mental impairments. (Tr. 402).

       Plaintiff saw Dr. Kefalas for medication management on October 19, 2015.

(Tr. 404). Plaintiff reported feeling more depressed. (Tr. 404). Dr. Kefalas asked Plaintiff

to see Thomas for therapy. (Tr. 404). On examination, Plaintiff was tearful and her

concentration appeared reduced, but she was otherwise normal. (Tr. 404). Dr. Kefalas

found Plaintiff had an increase in depressive symptoms so he increased Plaintiff’s

fluoxetine prescription. (Tr. 404).

       Plaintiff saw Dr. Kefalas for medication management on November 10, 2015.

(Tr. 405). Plaintiff reported doing online research and believing that she has bipolar

symptoms, reporting feeling elevated mood with increased energy that last a half to a full

day. (Tr. 405). On examination, Plaintiff appeared to have a sad affect when discussing


                                            19
her stressor at times, but was otherwise normal. (Tr. 405). Dr. Kefalas prescribed

lamotrigine for mood stabilization. (Tr. 405).

       Plaintiff saw Dr. Kefalas for medication management on December 2, 2015.

(Tr. 406). Plaintiff reported she believed the mood stabilizer was helping her. (Tr. 406).

Plaintiff reported being anxious about an upcoming Social Security hearing. (Tr. 406).

On examination, Plaintiff was normal; Dr. Kefalas found mild improvement in Plaintiff’s

ailments. (Tr. 406).

       Plaintiff saw Thomas for individual therapy on January 13, 2016. (Tr. 407).

Plaintiff was tearful throughout the session. (Tr. 407). Plaintiff reported that her mood

stabilizer has been helpful. (Tr. 407).

       Plaintiff saw psychiatric nurse specialist Tom Johnson for medication

management on February 17, 2016. (Tr. 408–09). Plaintiff was in a hurry and somewhat

flustered. (Tr. 408). Plaintiff reported her medications were working well. (Tr. 408).

Plaintiff denied any problems with mood. (Tr. 408). On examination, Plaintiff’s mood

was anxious but she was otherwise normal. (Tr. 408).

       Plaintiff underwent a diagnostic assessment with Thomas on April 6, 2016.

(Tr. 472–80). Plaintiff requested the diagnostic assessment because she was seeking

disability recognition. (Tr. 472). Plaintiff reported depressive symptoms every day nearly

all day; insomnia; a lack of interest in things she enjoys; suicidal ideation; anxiety/social

anxiety; poor concentration; dysregulation; easily angered; overwhelmed; and mental

disorganization. (Tr. 473). On examination, Plaintiff’s attitude was cooperative and

guarded; affect was labile, anxious/worrisome, and sad; motor activity was fidgety and


                                             20
restless/agitated; mood was depressed, irritable, and anxious; speech was easily

understood and excessive; thought process had flight of ideas; no obvious problems with

orientation; was at times a poor historian with respect to memory; cognitive function was

fair; no problems observed with abstraction; judgment was fair; and insight was impaired

and    blamed      others.    (Tr. 474–76).        Plaintiff   reported   that    she    felt

“10% whole,” was weepy all the time, had poor concentration and had “not read a book

in 20 years,” that she hyperventilates and becomes shaky or cries when she becomes

anxious, that she gets confused a lot and has poor memory, and that she gets lost easily.

(Tr. 477). Thomas found Plaintiff would continue to benefit from individual

psychotherapy and medication management. (Tr. 477, 479). Thomas noted that

“[m]aladjusted thoughts regarding life situations may be contributing to symptoms.”

(Tr. 479). Thomas’ prognosis “for thoughts to be identified[,] challenged[,] and

reconstructed in a healthier manner” was “fair to good, depending on client[’]s

commitment to therapy and other services.” (Tr. 479). Thomas wrote:

       It is my professional opinion that this person meets the State of Minnesota
       definition of a person with a serious and persistent mental illness in that the
       adult meets the criteria for Major Depressive Disorder with significant
       impairment in functioning and is reasonably likely to have future episodes
       requiring IP residential treatment or hospitalization. Functioning in the
       following areas has declined or worsened as a result of the symptoms of the
       above disorder. ADL’s, Mental Health Symptoms, Mental Health Services
       Needs, Social and Interpersonal Functioning.”

(Tr. 480).

       Plaintiff saw Dr. Kefalas for medication management on April 11, 2016. (Tr. 410).

Plaintiff reported “that she is still experiencing a lot of depression and anxiety.”



                                              21
(Tr. 410). Plaintiff reported the clonazepam works well for her anxiety. (Tr. 410). On

examination, Plaintiff appeared to be in good spirits. (Tr. 410). Dr. Kefalas found

Plaintiff to be at her baseline and this would continue with her present medications.

(Tr. 410).

        Plaintiff saw Dr. Kefalas for medication management on June 15, 2016. (Tr. 494–

95). On examination, Plaintiff was very talkative and had some lability of affect, but was

otherwise normal. (Tr. 494). Dr. Kefalas found Plaintiff to be at baseline and should

continue her current medications. (Tr. 494).

        Plaintiff testified at the administrative hearing on July 20, 2016. (Tr. 35–67).

Plaintiff testified that for two years she has worked a three-hour shift for one night a

week as a bingo caller for a snowmobile club. (Tr. 41, 48–49, 60–61). Plaintiff testified

that she aids her boyfriend’s wax worm business a couple hours every other day. (Tr. 41–

42). Plaintiff testified having hour-long panic attacks once a week. (Tr. 46–48).

        As this exhaustive review of the medical records show, and as the ALJ noted,

Plaintiff had generally normal mental status findings and her mental health impairments

have been well managed through her current treatment. Only twice did Dr. Kefalas find

an increase in Plaintiff’s depressive symptoms while treating her—February 4, 2015 and

October 19, 2015—and both instances resulted in changes to Plaintiff’s medication which

in turn improved or stabilized symptoms at follow-up visits. 3 See Julin v. Colvin, 826

F.3d 1082, 1087 (8th Cir. 2016) (“That Julin’s medication was effective in relieving her

3
  Moreover, the February 2015 increasein symptoms came after Plaintiff was non-compliant with her
medication regimen because she had lost her prescription, resulting in taking lower doses of medication to
stretch it out.


                                                   22
symptoms further supports the ALJ’s finding that Julin’s complaints of disabling

depression were not fully credible.”). Moreover, Plaintiff repeatedly reported to other

providers that her medications from Dr. Kefalas were aiding her. See id. (“Julin reported

on many occasions that prescribed medications eased her symptoms. . . . Although Dr.

Welsh’s treatment notes reflect that Julin discussed severe or worsening symptoms on

other occasions, the evidence overall supports a determination that the medication

alleviated Julin’s symptoms.”). Similarly, even though Plaintiff was recalcitrant to

engage in more frequent therapy with Thomas, she extolled the benefits of her therapy

sessions and participated fully. Such mental health improvement is consistent with the

evaluation performed by Dr. Farnsworth which noted that Plaintiff would improve via

continued medication management and therapy. See Estes v. Barnhart, 275 F.3d 722, 725

(8th Cir. 2002) (“An impairment which can be controlled by treatment or medication is

not considered disabling.”).

       As Dr. Farnsworth also noted, however, the nature of Plaintiff’s ailments were

such that therapy would be more helpful than medication. Plaintiff saw Thomas

minimally and infrequently. This infrequent contact is starkly contrasted by the regularity

with which Plaintiff saw Dr. Kefalas for medication management. This infrequency of

treatment for allegedly disabling mental health impairments is further matched from

Plaintiff’s treatment pre-dating Dr. Kefalas’s involvement. Plaintiff saw Dr. Radovich in

May and June 2012, and did not see Dr. Carlisle until September 2013, after which she

began seeing Dr. Kefalas in March 2014. Plaintiff’s inconsistent treatment, particularly

with respect to the recommended psychotherapy, and the long gaps in treatment detract


                                            23
from the disabling limitations opined by Dr. Kefalas and Thomas. See Gregg v. Barnhart,

354 F.3d 710, 713 (8th Cir. 2003).

      Thomas and Dr. Kefalas opined that Plaintiff had marked restrictions in a wide-

range of work-like areas, including remembering work-like procedures, understanding

and remembering simple and detailed instructions, carrying out detailed instructions,

maintaining attention and concentration for more than two-hour segments, and

performing activities within a schedule or maintaining regular attendance. These

limitations are inconsistent with Plaintiff’s self-reported activities of operating a bait

shop/wax worm business with her significant other, her regular and consistent part-time

work calling bingo, regular computer use, and regularly watching television. Plaintiff’s

ability to work with her impairments shows they are not as disabling as alleged,

detracting from the opinions of Dr. Kefalas and Thomas. See Roberts v. Apfel, 222 F.3d

466, 469 (8th Cir. 2000). Additionally, these limitations are not supported by Dr.

Farnsworth’s testing, where he found Plaintiff’s frustration tolerance was within normal

limits, only moderate signs of inattention with complicated tasks, no remarkable signs of

hyperactivity, and an understanding of the directions. This occurred via testing lasting

some 6.75 hours, (Tr. 345), a time period much longer than the two-hour concentration

limits opined by Dr. Kefalas and Thomas or the one-minute time span Plaintiff testified

to.

      Other inconsistencies are found in the opinions and the record. Thomas opined

Plaintiff has moderate restrictions in adhering to basic standards of neatness and

cleanliness, but not once in the record do any of Plaintiff’s treatment providers indicate


                                           24
Plaintiff demonstrated difficulties in maintaining hygiene, inappropriate grooming, or

improper dress. Dr. Kefalas opined that Plaintiff’s medications were ineffective. As

discussed above, this opinion is contradicted by the confirmations of both Plaintiff and

Dr. Kefalas as to the effectiveness of her medications and Plaintiff’s positive response to

her medications.

       While not directly tied to the analysis of the opinions of Dr. Kefalas and Thomas,

Plaintiff argues that the ALJ failed to take into account her “exemplary work history.”

(ECF No. 15, at 24). As such, Plaintiff appears to argue that the opinions of Dr. Kefalas

and Thomas were improperly weighed insofar as their opinions and her subjective

symptoms buttress one another. (ECF No. 15, at 24). Contrary to Plaintiff’s argument, the

ALJ considered Plaintiff’s work history—including her part-time work while she was

allegedly disabled. (Tr. 28–29). To the extent Plaintiff asserts her work history affects her

credibility positively, it is belied by the record. See Polaski v. Heckler, 739 F.2d 1320,

1322 (8th Cir. 1984) (“The adjudicator must give full consideration to all of the evidence

presented relating to subjective complaints, including the claimant’s prior work record,

and observations by third parties and treating and examining physicians . . . .”). On

March 13, 2014, Plaintiff told Dr. Kefalas

       she has held a variety of jobs in the past. She states that shortly after
       graduating high school she worked at a factory then at a fast food
       restaurant, then at a currency exchange office. She reports then working in
       bill collections for a discount store and then worked on a military base in
       inventory control. She reports working at an insulin pump company and
       was involved in sales, billing, as well as a credit analyst. Most recently, she
       worked at a hospital in the cities and was involved with ambulance billing.
       She stated that her longest job was for four years and that most of her jobs
       she ended up quitting.


                                             25
(Tr. 364). Plaintiff similarly reported to Thomas that, “[h]istorically, the longest [she] has

held a job was 4 years.” (Tr. 478). While Plaintiff argues that her work history supports

her claim of disabling impairments, it supports the contrary. Plaintiff told providers that

her mental health impairments have lasted nearly twenty years, well prior to her departure

from the work force. This means that Plaintiff was able to successfully work with her

mental impairments for an appreciable amount of time. See Roberts, 222 F.3d at 469

(“The ALJ noted that Roberts successfully had held employment for many years with the

cognitive abilities he currently possesses.”).

       In sum, the medical record does not support the severe limitations opined by Dr.

Kefalas and Thomas. Rather, the medical record shows generally normal and improving

mental health findings and ailments that were treated and managed via medication and

infrequent therapy. The ALJ’s weighing of the unsupported medical opinions was not in

error and was supported by substantial evidence in the record as a whole.

IV.    CONCLUSION

       Based upon the record, memoranda, and proceedings herein, and for the reasons

stated above, IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary

Judgment, (ECF No. 14), is DENIED, Defendant’s Motion for Summary Judgment,

(ECF No. 21), is GRANTED, and this matter is DISMISSED.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: December 7, 2018                                       /s Steven E. Rau
                                                      Steven E. Rau
                                                      United States Magistrate Judge
                                                      District of Minnesota


                                                 26
